     Case 4:19-cv-00044-BMM Document 159-1 Filed 05/18/20 Page 1 of 6



TIMOTHY C. FOX
Montana Attorney General
ROB CAMERON
Deputy Attorney General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR DEFENDANT-INTERVENOR
STATE OF MONTANA
                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                    GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                 CV-19-44-GF-BMM
COUNCIL, et al.,
                                         STATE OF MONTANA’S
           Plaintiffs,                   STATEMENT OF
                                         REPRESENTATION
      v.
U.S. ARMY CORPS OF
ENGINEERS, et al.,
           Defendants,
TC ENERGY CORPORATION, et al.,
           Defendant-Intervenors,
STATE OF MONTANA,
            Defendant-Intervenor,
AMERICAN GAS ASSOCIATION, et
al.,
            Defendant-Intervenors.


                                STATE OF MONTANA’S STATEMENT OF REPRESENTATION
                                                                         PAGE 1
     Case 4:19-cv-00044-BMM Document 159-1 Filed 05/18/20 Page 2 of 6



     Pursuant to Rule 12(b) of the Federal Rules of Appellate

Procedure and Circuit Rule 3-2, Defendants submit this Representation

Statement. The following list identifies all parties to the action along

with the names, addresses, telephone numbers and email of their

respective counsel:

Plaintiffs and Appellees:          Counsel of Record:

NORTHERN PLAINS                    Timothy M. Bechtold
RESOURCE COUNCIL, BOLD             Bechtold Law Firm, PLLC
ALLIANCE, NATURAL                  P.O. Box 7051
RESOURCES DEFENSE                  Missoula, MT 59807
COUNCIL, SIERRA CLUB,              (406) 721-1435
CENTER FOR BIOLOGICAL              tim@bechtoldlaw.net
DIVERSITY, and FRIENDS
OF THE EARTH.                      Doug Hayes
                                   Eric Huber
                                   Sierra Club Environmental Law Program
                                   1650 38th Street, Suite 102W
                                   Boulder, CO 80301
                                   (303) 449-5595
                                   doug.hayes@sierraclub.org
                                   eric.huber@sierraclub.org

                                   Cecilia D. Segal
                                   Natural Resources Defense Council
                                   111 Sutter Street, Floor 21
                                   San Francisco, CA 94104
                                   (415) 875-6100
                                   csegal@nrdc.org

                                   Jared Margolis
                                   Center for Biological Diversity
                                   P.O. Box 11374

                                 STATE OF MONTANA’S STATEMENT OF REPRESENTATION
                                                                          PAGE 2
    Case 4:19-cv-00044-BMM Document 159-1 Filed 05/18/20 Page 3 of 6



                                   Portland, OR 97211
                                   (503) 283-5474
                                   jmargolis@biologicaldiversity.org

Defendants and Appellants:         Counsel of Record:

U.S. ARMY CORPS OF                 Kristofor R. Swanson
ENGINEERS and                      Senior Attorney
LIEUTENANT GENERAL                 Natural Resources Section
TODD T. SEMONITE, in his           Envt. & Natural Resources Div.
official capacity as U.S. Army     U.S. Department of Justice
Chief of Engineers and             P.O. Box 7611
Commanding General of the          Washington, DC 20044-7611
U.S. Army Corps of Engineers.      (202) 305-0248
                                   kristofor.swanson@usdoj.gov

                                   Benjamin J. Grillot
                                   Environmental Defense Section
                                   Envt. & Natural Resources Div.
                                   U.S. Department of Justice
                                   P.O. Box 7611
                                   Washington, DC 20044-7611
                                   (202) 305-0303
                                   benjamin.grillot@usdoj.gov

                                   Bridget Kennedy McNeil
                                   Senior Trial Attorney
                                   Wildlife & Marine Resources Section
                                   Envt. & Natural Resources Div.
                                   U.S. Department of Justice
                                   999 18th Street
                                   South Terrace, Suite 370
                                   Denver, CO 80202
                                   303-844-1484
                                   bridget.mcneil@usdoj.gov




                                 STATE OF MONTANA’S STATEMENT OF REPRESENTATION
                                                                          PAGE 3
    Case 4:19-cv-00044-BMM Document 159-1 Filed 05/18/20 Page 4 of 6



Intervenor-Defendants and        Counsel of Record:
Appellants:
                                 Peter C. Whitfield
TRANSCANADA KEYSTONE             SIDLEY AUSTIN LLP
PIPELINE, LP, a Delaware         1501 K Street, N.W. Washington, D.C.
limited partnership, and TC      20005
ENERGY CORPORATION, a            (202) 736-8000
Canadian Public company.         pwhitfield@sidley.com

                                 Jeffery J. Oven
                                 Mark L. Stermitz
                                 Jeffrey M. Roth
                                 CROWLEY FLECK PLLP
                                 490 North 31st Street, Ste. 500
                                 P.O. Box 2529
                                 Billings, MT 59103-2529
                                 (406) 252-3441
                                 joven@crowleyfleck.com
                                 mstermitz@crowleyfleck.com
                                 jroth@crowleyfleck.com

Intervenor-Defendants and        Counsel of Record:
Appellants:
                        Deidre G. Duncan
AMERICAN GAS            Karma B. Brown
ASSOCIATION, AMERICAN   HUNTON ANDREWS KURTH LLP
PETROLEUM INSTITUTE,    2200 Pennsylvania Avenue, NW
ASSOCIATION OF OIL      Washington, DC 20037
PIPELINES, INTERSTATE   (202) 955-1500
NATURAL GAS             dduncan@HuntonAK.com
ASSOCIATION OF AMERICA, kbbrown@HuntonAK.com
and NATIONAL RURAL
ELECTRIC COOPERATIVE    William W. Mercer
ASSOCIATION             Brianne McClafferty
                        HOLLAND & HART LLP
                        401 North 31st Street, Suite 1500
                        Billings, MT 59101
                        (406) 252-2166

                               STATE OF MONTANA’S STATEMENT OF REPRESENTATION
                                                                        PAGE 4
    Case 4:19-cv-00044-BMM Document 159-1 Filed 05/18/20 Page 5 of 6



                                 wwmercer@hollandhart.com
                                 bcmcclafferty@hollandhart.com

Intervenor-Defendant and         Counsel of Record:
Appellant:
                                 Rob Cameron
STATE OF MONTANA                 Deputy Attorney General
                                 Jeremiah Langston
                                 Assistant Attorney General
                                 215 North Sanders
                                 P.O. Box 201401
                                 Helena, MT 59620-1401
                                 406-444-2026
                                 rob.cameron@mt.gov
                                 jeremiah.langston@mt.gov



    Respectfully submitted this 18th day of May, 2020

                                 TIMOTHY C. FOX
                                 Montana Attorney General
                                 ROB CAMERON
                                 Deputy Attorney General
                                 JEREMIAH LANGSTON
                                 Assistant Attorney General
                                 215 North Sanders
                                 P.O. Box 201401
                                 Helena, MT 59620-1401

                                 /s/ Jeremiah Langston
                                 JEREMIAH LANGSTON
                                 Assistant Attorney General
                                 Counsel for State of Montana




                               STATE OF MONTANA’S STATEMENT OF REPRESENTATION
                                                                        PAGE 5
    Case 4:19-cv-00044-BMM Document 159-1 Filed 05/18/20 Page 6 of 6



                   CERTIFICATE OF SERVICE

    I hereby certify that on this date I electronically filed the foregoing

document with the clerk of the court for the United States District

Court for the District of Montana, using cm/ecf system.

    Participants in the case who are registered cm/ecf users will be

served by the cm/ecf system.

Dated: May 18, 2020               /s/ Jeremiah Langston
                                  JEREMIAH LANGSTON
                                  Assistant Attorney General




                                STATE OF MONTANA’S STATEMENT OF REPRESENTATION
                                                                         PAGE 6
